Citation Nr: 0428723	
Decision Date: 10/19/04    Archive Date: 10/28/04	

DOCKET NO.  00-19 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right shoulder disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from July 1959 to June 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in San Juan, 
Puerto Rico.  The Board remanded the appeal in December 2001.  


FINDINGS OF FACT

1.  A December 1964 RO decision denied service connection for 
a right shoulder disability; the veteran did not appeal that 
decision.  

2.  Evidence received since the December 1964 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the veteran's claim.  

3.  A chronic right shoulder disability was not manifested 
during active service, the veteran does not currently have 
right shoulder myositis, and currently manifested right 
shoulder impingement syndrome is not related to active 
service.  


CONCLUSIONS OF LAW

1.  A December 1964 RO decision denying service connection 
for a right shoulder disorder is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for right shoulder disability is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2003).  

2.  A right shoulder disorder, including myositis and 
impingement syndrome, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini II v. Principi, 18 Vet. App. 
112 (2004) held, in part, that the Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In the present case, a substantially complete application was 
received in November 1999.  Thereafter, in a rating decision 
in June 2000, the veteran's claim was denied.  Only after 
that decision was promulgated did the AOJ in July 2001, 
February 2002, and November 2003, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by the VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided the appellant were not given prior 
to the initial AOJ adjudication of the claim in June 2000, 
the notices were provided by the AOJ prior to the most recent 
transfer and certification of the appellant's case to the 
Board, and the content of the notices has fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The appellant has been offered the opportunity 
to appear for a personal hearing.  A statement of the case 
and supplemental statement of the case advised the veteran of 
the laws and regulations pertaining to his claim.  These 
documents informed the veteran of the evidence of record and 
explained the reasons and bases for denial of his claim.  
Therefore, notwithstanding Pelegrini II, to decide the appeal 
would not be prejudicial error to the appellant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Suttan v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  All of the 
requirements of the VCAA notice have been fully satisfied 
and, as discussed above, the timing of that notice has not 
been prejudicial error to the appellant in this case.  The 
veteran has been afforded a VA examination and treatment 
records have been obtained.  The veteran has also submitted a 
private medical opinion.  There is no indication that any 
additional notification or development could be undertaken 
that has not already been accomplished.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

If a claim for service connection was previously denied, the 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  

Under the tests established by Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), it must first be determined 
whether the veteran has presented new and material evidence.  
In Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that while "not every piece of new evidence is 
'material'; we are concerned however, that some evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of an appellant's injury 
or disability, even where it will not eventually convince the 
Board to alter it's rating decision."  

At the time of the December 1964 RO decision the evidence of 
record included the veteran's service medical records, 
including the report of his April 1964 service separation 
examination.  Also of record was the report of a July 1964 VA 
examination.  These records did not indicate that the veteran 
currently had a right shoulder disability.  

Subsequent to the December 1964 RO decision there is 
competent medical evidence indicating that the veteran has 
right shoulder impingement syndrome, and an August 2001 
private medical opinion indicates that a causal relationship 
is suggested between the veteran's original inservice injury 
and his current chronic impingement syndrome.  This evidence 
is new because it identifies current disability.  It is also 
material because it contributes to a more complete picture of 
the circumstances that may surround the etiology of currently 
identified right shoulder disability.  Therefore, this 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  Accordingly, the claim of entitlement to service 
connection for right shoulder myositis is reopened.  

The veteran's service medical records reflect that he was 
hospitalized in November 1959 after having injured his right 
shoulder while boxing.  He reported experiencing severe pain 
in the right shoulder as he delivered a punch.  The diagnoses 
included musculature strain of the right shoulder and 
myositis due to trauma of the right shoulder.  

The report of a July 1960 service examination reflects that 
the veteran's upper extremities were normal.  A November 1964 
service medical record indicates that the veteran reported 
hurting his right shoulder.  On examination there was no 
evidence of fracture.  There was mild soreness. The veteran 
reported having fallen down on the monkey bars during a 
physical training test.  The disposition was that a slip was 
given for no heavy lifting for seven days.  

The report of an April 1964 medical history, completed in 
conjunction with the veteran's service separation 
examination, reflects that the veteran reported that he had 
no painful or trick shoulder or elbow.  The report of the 
April 1964 service separation examination reflects that the 
veteran's upper extremities were normal.  

The report of a July 1964 VA examination reflects that there 
were no complaints or abnormal findings with respect to the 
veteran's right shoulder.  

A December 1999 VA treatment record reflects that the veteran 
reported a prior history of right shoulder problems 30 years 
before.  The record indicates that the veteran had right 
shoulder syndrome and an impingement test was positive.  

The report of a January 2000 VA MRI of the veteran's right 
upper extremity reflects an impression that includes no 
evidence of complete rotator cuff tear, moderate 
acromioclavicular joint degenerative changes.  

An April 2000 VA treatment record reflects that the veteran 
had right shoulder impingement syndrome.  

All of the various treatment records as well as the 
examination report referred to above will be accorded medium 
probative weight because they reflect the treatment providers 
best effort to identify the veteran's complaints with his 
right shoulder at the time, and because they are 
contemporaneous with the medical care or examination that 
occurred.  However, they do not indicate that the health care 
providers had access to the veteran's complete medical 
records at the time the health care was provided.  

An August 2001 letter from a private physician reflects that 
the veteran had been evaluated and his medical record 
reviewed.  It indicates that the veteran had a history of 
right shoulder injury in 1959.  It indicates that there was 
no specific examination conducted of the veteran's shoulder 
when he was discharged from the Army or upon reenlistment.  
It indicates that the veteran developed worsening pain in the 
right shoulder while bowling in 1986.  His pain continued in 
1999, and in March 2001 he had surgery for shoulder 
impingement syndrome.  It notes that the veteran's injury of 
the right shoulder during service is well documented.  It 
indicates that the veteran contends that his shoulder 
problems had been present since the original injury while 
boxing in 1959.  It indicates that the history, physical 
exam, and review of the record suggest that there is a causal 
relationship between the original injury in the Army and the 
progressive worsening and chronic impingement syndrome the 
veteran later developed.  This report will be accorded small 
to medium probative weight.  While the private physician 
indicates that he had reviewed the veteran's medical record, 
and that no specific examination was conducted of the 
veteran's shoulder when he was discharged from the Army or 
upon reenlistment, the private physician does not explain why 
the veteran, in July 1960, was not found to have disability 
of the right shoulder, or why, in April 1964, the veteran 
specifically reported that he did not have problems with his 
right shoulder.  Further, it is unclear if the private 
physician had access to the veteran's complete medical file, 
because the private physician does not address the July 1964 
VA examination that specifically found that the veteran had 
no orthopedic disability.  

The report of a June 2003 VA orthopedic examination reflects 
that the examiner had reviewed the veteran's complete claims 
folder.  It reflects diagnoses that include right shoulder 
impingement syndrome.  The examiner provides a discussion 
relating to the history of the veteran's right shoulder 
complaints.  The examiner concludes that it is not at least 
as likely as not that the current right shoulder impingement 
syndrome is related to the veteran's inservice injury.  This 
examination report will be accorded very large probative 
weight because it reflects that the examiner had access to 
the veteran's complete medical records, and because it 
provides a discussion of the medical reports that were 
contemporaneous to the veteran's service, including service 
examination and medical history reported by the veteran at 
that time.  

In light of the above analysis with respect to the probative 
weights assigned to the evidence, there is evidence of medium 
probative weight that reflects that the veteran injured his 
shoulder during service, but did not have chronic disability 
of his right shoulder during service, at service separation, 
in July 1964, or until 1999.  There is competent medical 
evidence of small to medium probative weight indicating the 
veteran's currently manifested right shoulder impingement 
syndrome is related to his active service, and there is 
evidence of very large probative weight which indicates that 
the veteran's currently manifested right shoulder impingement 
syndrome is not related to his active service.  Therefore, a 
preponderance of the evidence is against the finding that the 
veteran's currently manifested right shoulder impingement 
syndrome is related to his active service.  There is no 
competent medical evidence indicating that the veteran 
currently has myositis of the right shoulder, and there is 
competent medical evidence indicating that he has right 
shoulder impingement syndrome rather than right shoulder 
myositis.  Therefore, a preponderance of the evidence is 
against a finding that the veteran currently has right 
shoulder myositis that is related to his active service.  
Accordingly, a preponderance of the evidence is against the 
veteran's claim.  


ORDER

New and material evidence to reopen the veteran's claim of 
entitlement to service connection for right shoulder myositis 
has been received and the claim is reopened.  

Service connection for right shoulder disorder, to include 
right shoulder myositis and right shoulder impingement 
syndrome, is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



